Title: Nicholas P. Trist to James Madison, 29 August 1834
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgehill,
                                
                                Aug. 29. ’34
                            
                        
                         
                        Your favor of the 25th came duly to hand. There was a reason for the application to G going from you which I intended, but forgot at the moment, to state. Of this, however, another time.
                        Every day has been devoted to the examination of Mr. J’s papers: beginning at the beginning, & coming
                            down regularly. I have almost got through, and at every step something occurs to confirm my own opinion, & make
                            me more & more confident of a triumphant accomplishment of my undertaking. My plan is, to begin with an
                            explanation of the Republican (American) Principles of Government—embracing the topics
                            Sovereignty &c. and showing that agreeably to the American Theory (sovereignty, itself,
                            resting on compact) as many distinct sovereignties exist, as The People, may see fit to form
                            distinct compacts. Then to show from Mr. J’s writings, taken up seriatim, what his views & opinions were. In the
                            course of this will be an examination of his Kentucky draught &c &c—Then to wind up with a demonstration
                            of the irreconciliableness of his principles with the Nullification & secession doctrines.
                        The debates & measures of 98-9, I bought a copy of some years ago, and made many extracts from, early
                            last winter, to serve as demonstrations on the point to which you refer.
                        In a letter to Ritchie the other day, I mentioned what I am now engaged in. He has published this part of my
                            letter. I had not the most distant idea of this, and am very sorry for it. The nullies
                            hereabouts will at once fix it upon me, & we shall hear of an office=holder absent from his post, engaged in
                            writing attacks on the opponents of the administration, &c. Besides its exposing me to
                            this attack, it is calculated to prejudice the pieces themselves when they appear. I have determined, however, to make
                            them purely an abstract defence of Mr. J’s opinions, divested of all tone, whatever, against
                            even the opposite doctrines, let alone their advocates.
                        Have you a copy of Jno. Taylor’s Constructions Construed? And could I ask the
                            favor of you to send it to me? It is one of the things which I want. I shall be absent from here for three or four days,
                            after tomorrow. Affte regards for Mrs. Madison & yourself,
                        
                        
                            
                                N. P. Trist
                            
                        
                    